DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination, Applicant Amendment and Arguments filed on 10 May, 2022.
Claims 1-2, 4-11 and 13-18 are pending in this application. Claims 3 and 12 were cancelled.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May, 2022 has been entered.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-11 and 13-18 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claims 1 and 10 (line# refers to claim 1):
Linse 11-12, “the plurality of containers” lacks antecedence basis. It is uncertain if this term intent to refer to “containers” as cited in claim 1, line 8.

As per claims 2, 4-9, 11 and 13-18:
They are electronic apparatus and method claims that depends on claims 1 and 10 respectively above. Therefore, they have same deficiencies as claims 1 and 10 above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-11, 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US Pub. 2018/0143865 A1) in view of Ben-Shaul et al. (US Pub. 2017/0366606 A1; hereafter Ben) and further in view of RAUT (US Pub. 2017/0300394 A1) and Tsirkin (US Pub. 2019/0182207 A1).
Wagner, Ben, RAUT and Tsirkin were cited in the previous Office Action.

As per claim 1, Wagner teaches the invention substantially as claimed including An electronic apparatus (Wagner, Fig.1, 110 virtual compute system) comprising: 
a storage (Wagner, [0046] lines 12-13, a local storage resident on the physical computing system to which the instance is running);
a communicator comprising communication circuitry (Wagner, Fig, 5, 150 capacity manager, 180 memory, 182 user interface unit, 192 network interface; [0024] lines 21-22, the capacity manager 150 can be implemented on a single physical computing device (as communicator (i.e., user interface, memory etc. as whole) comprising communication circuitry (i.e., physical computing device)); and 
a processor configured to (Wagner, [0073] lines 2-5, all of the functions described in this disclosure may be embodied in software executed by one or more physical processors of the disclosed components): 
in response to requests of a plurality of external apparatuses received through the communicator, generate a plurality of instances in the storage and allocate containers of a service corresponding to the requests to a first instance and second instance of the plurality of instances (Wagner, Fig. 1, 102 user computing devices (as plurality of external apparatuses), 104 network, 110 virtual compute system, 156-159 instances, 157A-C containers (as plurality of containers, include first instance and second instance); [0016] lines 17-18, executing the user code in one or more containers created on the virtual machine instances (as include first and second instances); [0026] lines 9-10, the user may send a code execution request to the virtual compute system 110; [0033] lines 16-22, the warming pool manager 130 communicates with an auxiliary virtual machine instance service (e.g., the instance provisioning service 109 of FIG. 1) to create (as generate) and add new instances to the warming pool 130A. In some embodiments, the warming pool manager 130 may utilize both physical computing devices within the virtual compute system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service code execution requests received by the frontend 120; [0046] lines 12-13, a local storage resident on the physical computing system to which the instance is running; [0036] lines 16-20,  the user is configuring a request via a user interface provided by the virtual compute system 110, the user interface may prompt the user to specify one of the predetermined operating conditions for executing the user code (as requests received through the communicator); [0037] lines 1-2, The worker manager 140 manages the instances used for servicing incoming code execution requests. Lines 9-11, the instances may be assigned to a group of users, such that the instance is tied to the group of users and any member of the group can utilize resources on the instance, lines 16-20, the worker manager 140 may assign the instances and the containers according to one or more policies that dictate which requests can be executed in which containers and which instances can be assigned to which users (as allocate containers); [0038] lines 1-10, user codes are executed in isolated compute systems referred to as containers…For example, the worker manager 140 may, based on information specified in the request to execute user code, create a new container or locate an existing container in one of the instances in the active pool 140A and assigns the container to the request to handle the execution of the user code associated with the request), wherein each of the plurality of external apparatuses is to be linked by a frontend to a respective allocated container (Wagner, Fig. 1, 102 user computing devices (as plurality of external apparatuses), 104 network, 120 frontend, 157A-C containers (as plurality of containers); [0027] lines 3-6, the frontend 120 serves as a front door (as linked/communicate) to all the other services provided by the virtual compute system 110. The frontend 120 processes the requests and makes sure that the requests are properly authorized; also see [0025] lines 14-17, only the frontend 120 may be connected to the network 104, and other components of the virtual compute system 110 may communicate with other components of the virtual environment 100 via the frontend 120);  
perform the service based on each container of the plurality of containers for each external apparatus of the plurality of external apparatuses (Wagner, Fig. 1, 102 user computing devices (as plurality of external apparatuses), 157A-C containers (as plurality of containers); [0042] lines 7-9, assign the container to the request and cause the user code to be executed in the container; [0047] lines 13-16, multiple containers belonging to different users (or assigned to requests associated with different users) may co-exist on a single virtual machine instance), 
copy a first container linked to a first external apparatus of the plurality of external apparatuses and allocated to the first instance to the second instance (Wagner, [0056] lines 20-37, the capacity manager 150 may cause some of those instances to be shut down and the containers in those instances to be copied onto the remaining instances that are assigned to the same user (as linked to a first external apparatus, see Fig. 1, 102 user computing device). For example, if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances to increase the utilization level above the threshold level. In one example, the capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances in order to let any code currently running on the particular instance to finish running and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances (as second instance) assigned to the same user with available capacity and shutting down the instance). and 
delete the first instance in the storage (Wagner, [0056] lines 30-37, the capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances…and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance; [0048] lines 23-25, the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released; [0046] lines 12-13, a local storage resident on the physical computing system to which the instance is running).

Wagner fails to specifically teach the frontend is server proxy, in response to a fragmentation of the containers in the plurality of instances, reallocate the container allocated to a first instance to a second instance, wherein the processor is configured so that the reallocation is to be performed after at least a portion of the service based on the first container is performed, wherein the processor is configured so that the reallocating the first container includes: making a current running image of the first container allocated to the first instance, the current running image including a current setting state and a current running state of the first container at a freezing point of time; storing the current running image in a buffer of a server; loading the current running image stored in the buffer to the second instance; restoring the current setting state and the current running state of the first container at the freezing point of time in the second instance; and switching the link of the first external apparatus by the server proxy from the first container of the first instance to the restored first container of the second instance based on the reallocation of the first container to the second instance.

	However, Ben teaches the frontend is server proxy (Ben, Fig. 24, Remote Edge proxy (as server proxy), 2441 -2446 containers); 
in response to a fragmentation of the containers in the plurality of instances, reallocate the container allocated to a first instance to a second instance (Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0346] lines 5-16, each of the container frameworks may have different available capacity based on the current load. An edge proxy (remote or local) may determine the best placement for the new container instance. The edge proxy may calculate the ratio of idling containers to non-idling ones for each of the container frameworks and select the framework with the largest ratio. Additionally or alternatively, an edge proxy may relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container (e.g. similar to de-fragmentation) (see Disclosure Drawing Figs. 6-7, idled container within the instance (as fragmentation occurs); specification, page 7, Fig. 7 is a diagram illustrating an example principle of moving a container…address the fragmentation phenomenon of Fig. 6); [0307] lines 1-4, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457; [0298] lines 2-5, Container framework 2448 may be part of the host operating system of computer system 2440 or a VM (as example of second instance) hosted on computer system 2440);
wherein the processor is configured so that the reallocation is to be performed after at least a portion of the service based on the first container is performed (Ben, Fig. 28, 2804 processor; [0292] lines 3-8, A container image is a persisted snapshot of the container that may store the run state information of the container. Run state information of a container includes the information necessary for a container that was paused/de-activated during a workload execution (as performed after at least a portion of the service based on the first container is performed, since the execution of workload/service is paused), to re-start or resume executing the workload), 
wherein the processor is configured so that reallocating the first container includes: making a current running image of the first container allocated to the first instance, the current running image including a current setting state and a current running state of the first container at a freezing point of time (Ben, [0307] lines 1-11, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457 and monitored with a monitoring agent 2445…to facilitate seamless migration of a physical computer to geographically remote cloud computer system 2440, physical computer 2007 is containerized into a container image of container 2446 (as making current running image) and then run using framework 2448 on remote cloud computer system 2440; [0292] lines 3-8, A container image is a persisted snapshot (as freezing point of time) of the container that may store the run state information (as current running state) of the container. Run state information of a container includes the information necessary for a container that was paused/de-activated during a workload execution, to re-start or resume executing the workload; [0320] lines 4-7, the configuration data is a metadata included in the container image that describes the requirement for computing resources, network configuration, storage configuration and other system configuration information (as current setting state)); 
storing the current running image in a storage node of a server (Ben, [0303] lines 9-13, the resulting container image from the containerization of VM 2433 may be stored on the locally mounted edge proxy 2425 storage node (2425 is within the 2424, see [0304] line 5, computer system 2424 as the storage provider, (as storage node of a server) and thus, transferred (upon request or otherwise) to container framework 2448 to be executed as container 2444; [0297] lines 1-7, a hybridized data center 2401 (as server) comprising containers…and one or more storage devices 2405, 2409, 2421, 2423, 2443, 2442, 2447 (depicted as 2431) in network storage node); 
loading the current running image stored in the storage node to the second instance (Ben, [0347] lines 3-5, load the generated container image to run the container; [0348] lines 4-6, The container framework may load and initialize the generated container image either from the cache of the remote edge proxy or streamed from the local edge proxy through the remote edge proxy); 
restoring the current setting state and the current running state of the first container at the freezing point of time in the second instance (Ben, [0320] lines 4-7, the configuration data is a metadata included in the container image that describes the requirement for computing resources, network configuration, storage configuration and other system configuration information; [0349] lines 1-5, the container, using the container framework on the remote server, starts running (as restoring) on the remote server. The container may seamlessly continuing to execute the workload that was executed by the virtual machine instance before the transfer); and 
modifying networking address by the server proxy from the first container of the first instance to the restored first container of the second instance based on the reallocation of the first container to the second instance (Ben, [0306] lines 6-8, Multiple computers 2453 and 2457 are networked together and controlled by local edge proxy; [0364] lines 5-18, networking addresses (as link) and representations are modified to reflect a new location of the remote host computer. These modifications include updating networking services such as DNS, routing services, and other network devices such as NAS or a directory service. At least some of these settings can be configured during the initialization of the container by the container framework. In an embodiment, network services, such as those of the remote container framework and/or remote host computer system, are updated with the modifications to match network configuration of the local container framework, and/or local computer system. The modification provides seamless routing of network packets addressed to the local instance to the remote instance).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wagner with Ben because Ben’s teaching of the reallocation of the container by generating the container image including the running state with the configuration setting, storing the container image in a storage node and loading the container image at the container framework of the remote server would have provided Wagner’s system with the advantage and capability to allow the containers to seamlessly continuing to execute the workload that was executed before the relocation which improving the system performance and efficiency (see Ben, [0349, lines 3-5, seamlessly continuing to execute).

Both Wagner and Ben fail to specifically teach the current running image is stored/loaded in/from a buffer of a server.

However, RAUT teaches the current running image is stored/loaded in/from a buffer of a server (RAUT, Fig. 8, 800 (ser server),  880 RDMA; [0091] lines 12-13, RDMA buffers (e.g., in user-space memory) are used for the data transfer; [0092] line 6, create snapshot 164 of “C1”; [0093] lines 9-11,  fault tolerance coordinator 829 of “VM3” 820 reads snapshot 164 of “C1” 150 from the RDMA buffer(s) and resumes “C1” 150 in “VM3” 820).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wagner and Ben with RAUT because RAUT’s teaching of using the buffer for transferring the snapshot of container (i.e., read the snapshot stored within the buffer for resuming the container) would have provided Wagner and Ben’s system with the advantage and capability to allow the image of the container to be relocated/migrated faster which improving the system performance and efficiency (see RAUT [0091] lines 12-13, zero-copy data transfer).

Wagner, Ben and RAUT fail to specifically teach when modifying networking address, it is switching the link of the first external apparatus.

However, Tsirkin teaches when modifying networking address, it is switching the link of the first external apparatus (Tsirkin, Fig. 1A, 107 Network Devices (as first external apparatus); [0060] lines 6-23, In response to receiving a notification including information about a new network location of a migrating virtual machine, network device 200 can update its internal data structure employed for data link layer frame forwarding, to reflect the new location of the network interface associated with the data link layer address specified by the notification. While a media access control (MAC) address and/or an Internet Protocol (IP) address of the virtual machine may not have to be changed after the migration (as reallocation), one or more network devices (e.g., one or more data link layer switches) may need to be reconfigured to facilitate communications for the virtual machine (as container). For example, the destination host (as second instance) and the source host (as first instance) may be connected to different switches and/or different switch ports. When the virtual machine is migrated to the destination host, the switch ports to which the destination host is connected may need to be reconfigured to be associated with the virtual machine (as switching the link)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wagner, Ben and RAUT with Tsirkin because Tsirkin’s teaching of reconfiguring the link of the external device based on the reallocation of the VM (as container) would have provided Wagner, Ben and RAUT’s system with the advantage and capability to allow the system to prevent any potential communication error due the reallocation which improving the system stability and performance.


As per claim 2, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Ben further teaches identify whether the current running image is allocable to a container in the second instance and loading the current running image stored in the storage node to the second instance based on the identifying that the current running image is allocable (Ben, Fig. 24, 2441-2446 containers; [0345] lines 8-19, The local edge proxy extends the data center by transferring individual components in a multi-machine application to a remote server that meets the needs of each component in terms of capacity, performance, cost, or any combination thereof...The local edge proxy has a list of computing instances that are capable of provisioning. Determining the proper computing instance includes matching the resources of the local instance with the resources available remotely. One way to assess this is to extract the resources that are used local, and map them to a remote instance with similar resources. This may include determining how many CPUs, how much RAM, and how many Input/Output Operations Per Second (IOPS) are required by the image (as determining whether the current running image is allocable); [0346] lines 5-6, each of the container frameworks may have different available capacity based on the current load. lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container; [0347] lines 3-5, load the generated container image to run the container; [0348] lines 4-6, The container framework may load and initialize the generated container image either from the cache of the remote edge proxy or streamed from the local edge proxy through the remote edge proxy). In addition, RAUT teaches storage node is the buffer (RAUT, Fig. 8, 800 (ser server),  880 RDMA; [0091] lines 12-13, RDMA buffers (e.g., in user-space memory) are used for the data transfer; [0092] line 6, create snapshot 164 of “C1”; [0093] lines 9-11,  fault tolerance coordinator 829 of “VM3” 820 reads snapshot 164 of “C1” 150 from the RDMA buffer(s) and resumes “C1” 150 in “VM3” 820).

As per claim 4, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner further teaches copy the first container allocated to the first instance to the second instance based identification that a use rate of the containers allocated to the first instance is less than a preset threshold (Wagner, [0056] lines 1-23, the capacity manager 150 may deallocate (e.g., destroy, terminate, shut down, remove, etc.) containers that are in the active pool 140A based on how many requests the virtual compute system 110 is receiving at the moment. For example, depending on the number of concurrent requests (e.g., multiple requests that are trying to use the same resources such as the container and/or the user code loaded in the container) in the last 60 seconds, the capacity manager 150 may cause one or more of the existing containers to be deallocated. Alternatively, or additionally, depending on how many containers (e.g., containers having the same user code loaded therein) are idle (e.g., not currently assigned to a request or not currently running user code), the capacity manager 150 may cause one or more of the existing containers to be deallocated. In some embodiments, the capacity manager 150 may deallocate containers based on the state of the instances (e.g., utilization). For example, if there exist several instances in the active pool 140A that belong to the same user, but each of the instances are only minimally utilized, the capacity manager 150 may cause some of those instances to be shut down and the containers in those instances to be copied onto the remaining instances that are assigned to the same user. For example, if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances to increase the utilization level above the threshold level). 
In addition, Ben teaches reallocation the container (Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0307] lines 1-4, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457; [0298] lines 2-5, Container framework 2448 may be part of the host operating system of computer system 2440 or a VM (as example of second instance) hosted on computer system 2440; [0346] lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container).

As per claim 5, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner further teaches copy the first container allocated to the first instance to the second instance based on identification that a preset period of time elapses after creating the first instance (Wagner, [0048] lines 1-4, After the user code has been executed, the worker manager 140 may tear down the container used to execute the user code to free up the resources it occupied to be used for other containers in the instance. lines 16-25, The determination of whether to keep the container and/or the instance running after the user code is done executing may be based on a threshold time, the type of the user, average request volume of the user, and/or other operating conditions. For example, after a threshold time has passed (e.g., 5 minutes, 30 minutes, 1 hour, 24 hours, 30 days, etc.) without any activity (e.g., running of the code), the container and/or the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released). 
In addition, Ben teaches reallocation the container (Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0307] lines 1-4, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457; [0298] lines 2-5, Container framework 2448 may be part of the host operating system of computer system 2440 or a VM (as example of second instance) hosted on computer system 2440; [0346] lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container).

As per claim 6, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner further teaches copy the first container allocated to the first instance to the second instance based on identification that the containers allocated to the first instance have a lower use rate than a use rate of containers allocated to the second instance (Wagner, [0056] lines 26-46, if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances to increase the utilization level above the threshold level. In one example, the capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances in order to let any code currently running on the particular instance to finish running and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance. For example, the capacity manager 150 may perform such consolidation when utilization falls below 50%, and the capacity manager 150 may continue the consolidation process until utilization is above 80%. [Examiner noted: consolidation the second instance from 50% to 80%, therefore, the first containers copied from the first instance has lower use rate than a use rate in the second instance, since the difference of the utilization is between 50%-80% (80%-50%=30% which is lower than the 50%)]). 
In addition, Ben teaches reallocation the container (Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0307] lines 1-4, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457; [0298] lines 2-5, Container framework 2448 may be part of the host operating system of computer system 2440 or a VM (as example of second instance) hosted on computer system 2440; [0346] lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container).

As per claim 8, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner further teaches create a new instance and to allocate the first container to the new instance based on identification that the container corresponding to the request of the external apparatus is not allocable to a plurality of previously created instances (Wagner, [0033] lines 16-22, create and add new instances to the warming pool 130A. In some embodiments, the warming pool manager 130 may utilize both physical computing devices within the virtual compute system 110 and one or more virtual machine instance services to acquire and maintain compute capacity that can be used to service code execution requests received by the frontend 120; [0038] lines 1-10, user codes are executed in isolated compute systems referred to as containers…For example, the worker manager 140 may, based on information specified in the request to execute user code, create a new container or locate an existing container (as allocate containers of a service) in one of the instances in the active pool 140A and assigns the container to the request to handle the execution of the user code associated with the request; [0043] lines 1-10, If the worker manager 140 determines that the user code associated with the request is not found on any of the instances (as previously created instance)…determine whether any of the instances in the active pool 140A is currently assigned to the user associated with the request and has compute capacity to handle the current request. If there is such an instance, the worker manager 140 may create a new container on the instance and assign the container to the request; [0044] lines 1-4, If the active pool 140A does not contain any instances currently assigned to the user, the worker manager 140 pulls a new virtual machine instance from the warming pool 130A). 

As per claim 9, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner further teaches wherein the first instance comprises a unit process configured to be driven by a second operating system under a first operating system for driving the electronic apparatus (Wagner, [0039] lines 1-9, instances may have operating systems (OS) (as second OS) and/or language runtimes (as a unit process) loaded thereon. For example, the warming pool 130A managed by the warming pool manager 130 comprises instances 152, 154. The instance 152 includes an OS 152A and a runtime 152B. The instance 154 includes an OS 154A. In some embodiments, the instances in the warming pool 130A may also include containers (which may further contain copies of operating systems, runtimes, user codes, etc; [0020] lines 3-4, the user computing devices 102 can be any computing device such as a desktop, laptop (as including operating system (as first OS for driving the electronic apparatus)), and 
the first container comprises an application running on the second operating system in the first instance (Wagner, [0034] lines 7-9, the instances in the warming pool 130A may also include containers (which may further contain copies of operating systems, runtimes, user codes, etc.) (as application running on the second OS)).

As per claims 10-11, 13-15 and 17-18, they are method claims of claims 1-2, 4-6 and 8-9 respectively above. Therefore, they are rejected for the same reasons as claims 1-2, 4-6 and 8-9 respectively above.


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner, Ben, RAUT and Tsirkin, as applied to claims 1 and 10 respectively above, and further in view of SINGHVI et al. (US Pub. 2019/0149480 A1).
SINGHVI was cited in the previous Office Action.

As per claim 7, Wagner, Ben, RAUT and Tsirkin teach the invention according to claim 1 above. Wagner teaches copy the first container allocated to the first instance to the second instance (Wagner, [0056] lines 20-37, the capacity manager 150 may cause some of those instances to be shut down and the containers in those instances to be copied onto the remaining instances that are assigned to the same user. For example, if the capacity manager 150 determines that the utilization level of the instances is below a certain threshold level, the capacity manager 150 may start consolidating some of the instances to increase the utilization level above the threshold level. In one example, the capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances in order to let any code currently running on the particular instance to finish running and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance). In addition, Ben teaches reallocation the container (Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0307] lines 1-4, computing instance 2446 is a container running in container framework and has a monitoring agent 2445. Container 2446 is migrated from position 2457; [0298] lines 2-5, Container framework 2448 may be part of the host operating system of computer system 2440 or a VM (as example of second instance) hosted on computer system 2440; [0346] lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container).

Wagner, Ben, RAUT and Tsirkin fail to specifically teach the reallocation is based on identification that the first instance is older than the second instance.

However, SINGHVI teaches the reallocation is based on identification that the first instance is older than the second instance (SINGHVI, [0028] lines 10-14, launches new serverless computing instance(s) so that processing of the sub-flow can be migrated to the new serverless computing instance(s) as needed (e.g., when the lifetimes of the old serverless computing instance(s) expire)).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Wagner, Ben, RAUT and Tsirkin with SINGHVI because SINGHVI’s teaching of migrating (reallocation) from old instance to the new instance would have provided Wagner, Ben, RAUT and Tsirkin’s system with the advantage and capability to prevent any potential system failure due to the old instance expiring which improving the system stability and efficiency.  

As per claim 16, it is a method claim of claim 7 above. Therefore, it is rejected for the same reasons as claim 7 above.


Response to Arguments
The Amendment filed on 05/10/2022 has been entered. Applicant’s amendment has overcome the previous rejections under 35 U.S.C § 112(b). However, new 112(b) rejection has been made in response to the Applicant’s amendment.

In the remark applicant’s argue in substance: 
(a). Ben is a configuration for expanding the task in the first computer to the second computer - not for increasing an efficiency of resources in the first computer.

(b), Ben generates a container image. However, the container image in Ben is not a configuration for deleting a fragmented instance in the first computer - but a configuration for restarting the task in the second computer.

(c), Ben is not a configuration where the container image generated in the first computer is restored in the first computer, but instead is a configuration where the container image generated in the first computer is moved to the second computer.

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Ben clearly teaches increasing an efficiency of resources. For example, Ben disclosed a remote system that includes multiple provisioned container frameworks, each of the container frameworks may have different available capacity. The system may calculate the ratio of idling containers to non-idling ones for each of the container frameworks and select the framework with the largest ratio. In addition, the system relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container (e.g. similar to de-fragmentation). (see Ben [0346]). That is, the system relocate existing containers to free enough capacity on one of the container frameworks to accommodate the new container, which is improving the resource efficiency (also see [0351], lines 11-13, improve efficiency of provisioned cloud computing resource consumption). Therefore, Ben clearly teaches increasing an efficiency of resources utilization.

As to point (b), Examiner would like to point out that the 103 rejection is based on combination of references (i.e., Wagner, Ben, RAUT and Tsirkin) and applicant is arguing against the references individually. For example, Examiner used Wagner for teaching deleting a instance (see Wagner, [0056] lines 30-37, the capacity manager 150 may start directing requests that would have been assigned to a container on a particular instance that is under-utilized to containers on other instances…and terminate the particular instance. In another example, the capacity manager 150 may start consolidating the instances by copying containers of one instance onto other instances assigned to the same user with available capacity and shutting down the instance; [0048] lines 23-25, the virtual machine instance is shutdown (e.g., deleted, terminated, etc.), and resources allocated thereto are released; [0046] lines 12-13, a local storage resident on the physical computing system to which the instance is running).
In addition, Examiner would like direct Applicant to the Drawing of the instant application. For example, Figs. 6-7 of Drawing, it indicated that idled container within the instance (as fragmentation occurs); moreover, the specification at page 7, it recites that “Fig. 7 is a diagram illustrating an example principle of moving a container…address the fragmentation phenomenon of Fig. 6”. That is, the containers within the instance are idled, (as fragmentation phenomenon), therefore, reallocation of the container is needed in order to improving the resource efficiency. And this is clearly taught by Ben. 
For example, Ben disclosed a system that relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container (e.g. similar to de-fragmentation) (see Ben, Fig. 24, 2446 container migrated from 2457 (as from second instance); [0346] lines 5-15; [0307] lines 1-4; [0298] lines 2-5; [0346] lines 12-14, relocate existing containers across container frameworks to free enough capacity on one of the container frameworks to accommodate the new container). 

Further, in response to the applicant’s argument that the container image in Ben is not a configuration. Examiner would like to point out that claim fails to specifically indicated that the running image is related to the configuration of the container. The claim only recites that “making a current running image of the first container…the current running image including a current setting state and a current running state of the first container”. And Ben clearly teaches that. For example, Ben indicated that generate a container image of container, and wherein the container image is a persisted snapshot (as freezing point of time) of the container that may store the run state information of the container, that is the configuration information of the container. Please refer to the rejection under 35 U.S.C. 103 above.

As to point (c), please refers to point (b) above. In addition, Examiner would like to point out that Ben clearly teaches that the configurations (i.e., setting state and running state) of the container is restored after migration. For example, Ben teaches a mechanism for seamless migration of the container, that is the system containerized into a container image of container, and wherein the container image is a persisted snapshot (as freezing point of time) of the container that may store the run state information of the container (see Ben, [0307] lines 1-11, …facilitate seamless migration of a physical computer to geographically remote cloud computer system 2440, physical computer 2007 is containerized into a container image of container 2446; [0292] lines 3-8; [0320] lines 4-7). Then, the system will load the generated container image to run the container after the migration, and therefore restoring the configurations which providing seamlessly continuing to execute workload before migrating the container (see Ben, [0347] lines 3-5, load the generated container image to run the container; [0348] lines 4-6; [0349] lines 1-5, the container, using the container framework on the remote server, starts running (as restoring) on the remote server. The container may seamlessly continuing to execute the workload that was executed by the virtual machine instance before the transfer). Please refer to the rejection under 35 U.S.C. 103 above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195